PER CURIAM. ’
In this case the majority of the Court of Civil Appeals have said in their opinion that there was no evidence to support the verdict of the jury. However, the order ■ actually entered was one of reversal and remand, instead of rendition. Under the practice which governs this court, that type of order is equivalent to á holding merely, that the evidence was insufficient to support fhe verdict of the jury. Under this state of the record, this court is without jurisdiction to grant the writ of error, for the reason that the question of the sufficiency of the evidence is one in which the judgment of the Court of Civil Appeals is final. - For- the reasons stated, the application for writ of error is dismissed for want of jurisdiction. Tweed v. Western Union Telegraph Co., 107 Tex. 255, 166 S. W. 696, 177 S. W. 957; Marshburn v. Stewart, 113 Tex. 519, 254 S. W..942, 260 S. W. 565.